Offense, manufacturing intoxicating liquor; penalty, one year in the penitentiary.
Searching officers found on the premises of appellant a still in operation, together with a quantity of whiskey and mash. *Page 655 
The illegality of the search is the only question presented by the record.
Appellant and his witnesses testified to substantially the same facts as the officers, admitting the presence of the still, whiskey and mash on the premises belonging to appellant, as well also as ownership of same, claiming that the whiskey was being manufactured for medicinal purposes for the wife of appellant. Under these circumstances the error, if any, in admitting the testimony of the officers was rendered harmless. Appellant having made the same proof, is in no position to complain, as has been many times held. Campbell v. State,89 Tex. Crim. 243; McLaughlin v. State, 4 S.W.2d 54, in which many authorities are collated.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.